DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response, each filed on December 8, 2021, are acknowledged.
Claims 1-6, 9-13, 18-20, 32-37 and 56-62 were pending. Claims 1-5, 9-13, 18-20, 32-37 and 56-62, together with new claims 63-74, are pending, and are being examined on the merits. Claim 6 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed December 8, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

Information Disclosure Statement
The Information Disclosure Statement submitted December 8, 2021 has been considered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 18-20, 32-37, 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (emphasis provided):
“…amplifying only the first strand or a first strand amplicon thereof in the first sample through use of (a) at least one single-stranded oligonucleotide at least partially complementary to a sequence present in the first adapter sequence and (b) at least one single-stranded oligonucleotide at least partially complementary to a target sequence of interest to provide a first nucleic acid product… amplifying only the second strand or a second strand amplicon thereof in the second sample through use of (a) at least one single-stranded oligonucleotide at least partially complementary to a sequence present in the second adapter sequence and (b) at least one single-stranded oligonucleotide at least partially complementary to a target sequence of interest to provide a second nucleic acid product…”


    PNG
    media_image1.png
    377
    1194
    media_image1.png
    Greyscale

If one were to carry out the first amplification recited in the claim with primers corresponding to the “unpaired” adaptor sequences, one would use a primer having identity to the “first adaptor sequence” and a primer having complementarity to the “second adaptor sequence”. This would result in amplicons derived from both the first (top) strand and the second (bottom) strand, as shown in Step 2 of figure 4. Step 3, which corresponds to the claim language in question, would require (for the orientation shown above) amplification of the first strand (or first strand amplicon) with a primer having identity to the first adaptor sequence (because the first adaptor sequence is linked to the 5’ end of each strand). Likewise, amplification of the second strand (or second strand amplicon) would require a primer having complementarity to the second adaptor sequence (because the second adaptor sequence is linked to the 3’ end of each strand). Of course, one might call the adaptor sequence linked to the 5’ end of each strand the “second adaptor sequence” and the adaptor sequence linked to the 3’ end of each strand the “first adaptor sequence”. The point is, however, that for the strand-specific amplification step, one of the “adaptor” primers would complementary to an adaptor sequence, and one would be identical to an adaptor sequence. Therefore, the language of claim 1 is problematic. It is recommended that Applicant 

Claims 62-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites (emphasis provided):
“…relating sequences of the first nucleic acid product and sequences of the second nucleic acid product sharing the same single molecule identifier…”.
Based on how the claimed method is presented in the specification, it would appear that the two strands of the “double-stranded nucleic acid molecule” do not share “the same single molecule identifier”. Rather, they would share complementary single molecule identifiers. See figure 4:

    PNG
    media_image2.png
    451
    436
    media_image2.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 58 depends from claim 11, which recites: “wherein the nucleic acid material is provided from a sample comprising one or more double stranded nucleic acid molecules originating from a subject or an organism”. However, among the alternatives recited in claim 58 are: “a water sample, a food sample, a bioreactor sample…an artificially produced nucleic acid sample, a synthetic gene sample”. Water, food and bioreactor samples are not problematic, since the ultimate source of the nucleic acid material in such samples could be microbial contaminants (i.e. “organisms”), or the plant, animal or other “organism” from which the food was made. However, it is not clear how “artificially produced nucleic acid samples” or “synthetic gene samples” can be derived from “a subject or an organism”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
Claims 1-5, 9-13, 18-20, 32-37 and 56-74 are free of the art. 
1 (US Patent App. Pub. No. 2015/0044687), Shin2 (US 
Patent App. Pub. No. 2016/0362751) and Iafrate3 (US Patent App. Pub. No. 2013/0303461), the teachings of which are discussed in the Final Office Action mailed June 8, 2021. However, none of Schmitt, Shin or Iafrate, whether considered alone or in combination, teach or suggest the combination of amplifying nucleic acid material, dividing the reaction mixture into separate samples where each sample comprises both strands, amplifying only one strand of each nucleic acid in each sample using an adapter specific primer and a gene specific primer, and comparing the first and second strand sequences associated with each particular nucleic acid molecule, as recited in independent claims 1 and 62.

Conclusion
Claims 1-5, 9-13, 18-20, 32-37 and 56-74 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schmitt was cited in the Information Disclosure Statement submitted September 23, 2019.
        2 Shin was cited in the PTO-892 Notice of References Cited mailed September 4, 2020. 
        3 Iafrate was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.